Exhibit 10.44

AGREEMENT OF PURCHASE AND SALE

CH2M Hill

Office Campus

This Agreement of Purchase and Sale (the “Agreement”) is made and entered into
as of this 11th day of September, 2007 (the “Effective Date”), by and between
 Wells REIT II — South Jamaica Street, LLC, a Delaware limited liability company
(“Purchaser”), and CH2M Hill, Inc., a Florida corporation (“Seller”).

IN CONSIDERATION of the respective agreements set forth in this Agreement,
Seller and Purchaser agree as follows:

ARTICLE I

PURCHASE AND SALE

1.01         Purchase and Sale.  Seller agrees to sell and convey to Purchaser,
and Purchaser agrees to purchase from Seller, on the terms and conditions set
forth in this Agreement all of Seller’s right, title and interest, if any, in
and to, the following (collectively, the “Property”):

(a)           those certain parcels of land located in Englewood in the County
of Douglas, State of Colorado; as more particularly described on Exhibit A (the
“Land”), together with all easements and interests appurtenant thereto
including, but not limited to, any streets or other public ways adjacent to the
Land and any appurtenant development rights or water or mineral rights;

(b)           all improvements located on the Land (collectively, the
“Improvements”); and

(c)           certain personal property owned by Seller, located on the Property
and used solely to operate the Property as of the Settlement Date (collectively,
the “Personal Property”) listed in Exhibit F;

1.02         Purchase Price.  The purchase price of the Property shall be  One
Hundred Thirty Eight Million Four Hundred Ninety Thousand Eight Hundred Dollars
($138,490,800) (the “Purchase Price”).  The Purchase Price, plus or minus
prorations and other adjustments pursuant to this Agreement, shall be paid to
Seller as follows:

(a)           on the Effective Date, Purchaser shall deposit with Chicago Title
Atlanta National Business Unit, 4170 Ashford Dunwoody Road, Suite 460, Atlanta,
GA 30319, Attn: Melissa Hall (404) 419-3227 (“Title Company”) as escrow agent
(the “Escrow Agent”) an earnest money deposit in the amount of one percent (1%)
of the Purchase Price in immediately available funds (the “Deposit”).  Interest
on the Deposit shall belong to the party to whom the Deposit is distributed
according to this Agreement and shall be distributed concurrently with the
Deposit.  Prior to the expiration of the Due Diligence Period, Title Company
shall return the Deposit to Purchaser immediately upon receipt of Purchaser’s
notification that this Agreement has terminated. Thereafter, if Purchaser


--------------------------------------------------------------------------------


instructs Title Company to return the Deposit, Title Company shall notify Seller
of Purchaser’s demand, and, unless Title Company receives, within seven business
days of the date of Title Company’s notice to Seller, a notice from Seller
objecting to Purchaser’s demand, Title Company shall return the Deposit to
Purchaser. Except as provided to the contrary in this Agreement, if Purchaser
makes a demand for return of the Deposit and Title Company does receive such a
notice from Seller within such time period, then Title Company shall hold the
Deposit in escrow in an interest bearing account until the dispute as to which
party is entitled to the proceeds of the Deposit is resolved. In the event the
sale of the Property as contemplated hereunder is consummated, the Deposit,
together with interest thereon, shall be delivered to Seller at Settlement and
credited against the Purchase Price; and

(b)           the balance of the Purchase Price plus or minus prorations in
accordance with the terms of this Agreement shall be paid to the Title Company
for credit to Seller at Settlement by wire transfer in immediately available
federal funds.

1.03         Closing Costs.  Seller will pay for the cost of preparing the Deed,
the cost of the standard A.L.T.A. coverage premium for an owner’s title
commitment and title policy in the amount of the Purchase Price, transfer taxes
attributable to recording of the Deed, ½ of any escrow fees and Seller’s
attorneys’ fees.

Purchaser will pay for the cost of its inspections, due diligence, appraisals,
any costs or premiums to upgrade its owner title policy (whether to extend
coverage, add endorsements, or otherwise), the cost of the Survey, ½ of any
escrow fees, any other costs it may incur with respect to the transaction
contemplated hereby and Purchaser’s attorneys fees.

ARTICLE II

DUE DILIGENCE

2.01         Due Diligence Period.  Purchaser shall have until September 26,
2007 (the “Due Diligence Period”) to conduct its various inspections of the
Property.  If, during the Due Diligence Period, as a result of its inspections
and reviews, Purchaser shall determine that it is not satisfied with the
Property in any respect, then Purchaser shall have the right to terminate this
Agreement on written notice to Seller, in which event the Deposit shall promptly
be returned to Purchaser and neither party shall have any further liability to
the other under this Agreement, except for the obligations and indemnities set
forth in this Agreement which survive termination.  Purchaser may elect to waive
its right to terminate this Agreement and proceed to Settlement. Purchaser shall
give written notice to Seller of its election to terminate this Agreement or its
waiver of the right to terminate prior to 5 p.m. Denver, Colorado time on or
prior to the expiration date of the Due Diligence Period. In the event Purchaser
fails to give said notice, Purchaser shall, subject to Section 2.03(c), be
deemed to have waived its right to terminate this Agreement in accordance with
this Section 2.01 and the Deposit shall become nonrefundable.

2.02         Access and Inspection.  During the Due Diligence Period, during
normal business hours, Seller hereby grants to Purchaser and its agents a
license to enter upon the Property for the purpose of inspecting and testing the
condition or status of the Property, undertaking tests and

2


--------------------------------------------------------------------------------


inspections Purchaser desires and verifying Seller’s representations, warranties
and covenants set forth in this Agreement.

Notwithstanding the foregoing, Purchaser shall not perform any intrusive or
destructive testing without the prior written consent of Seller.  Purchaser
agrees to return the Property, at Purchaser’s expense, to pre-inspection
condition subsequent to any intrusive or destructive testing that is performed
by Purchaser or at Purchaser’s direction.  Prior to entry upon the Property to
perform any tests or other work, Purchaser shall deliver to Seller a certificate
of insurance evidencing liability insurance of at least $2,000,000, naming
Seller as an additional insured.  Seller agrees to cooperate reasonably with any
such investigations, inspections, or studies made by or at Purchaser’s direction
so long as such cooperation is at no expense to Seller and so long as such
investigation, inspection or study does not unreasonably interfere with tenants
of the Property.  Purchaser will comply with requirements of the tenants of the
Property in the process of making its inspections pursuant to this Section
2.02.  Purchaser shall indemnify, defend, and hold harmless Seller and Seller’s 
employees from any expenses, damages, liabilities, claims, actions or causes of
action, including attorney’s fees or costs, that Seller may suffer or incur
arising from Purchaser’s investigations under this Section 2.02, and such
obligation shall survive Settlement or the earlier termination of this
Agreement.

2.03         Title Commitment; Title Policy.

(a)           Within two days following the Effective Date or, if such day is
not a business day, the next business day, Seller shall, to the extent not
previously provided, deliver to Buyer a commitment for Owner’s Title Insurance
Policy (“Commitment”) issued by Title Company setting forth the state of title
to the Property and all exceptions and restrictions of record including deed
restrictions, lien and covenants with copies of all documents affecting the
Property reflected in the Commitment (“Title Documents”).  In the event any
exceptions appear in such Commitment or Title Documents, other than the standard
printed exceptions, state, county or city ad valorem taxes and/or assessments
not yet delinquent and the Leases, that are unacceptable to Purchaser, then
Purchaser shall, within 10 days following the Effective Date  (“Title Objection
Date”) or, if such day is not a business day, the next business day, notify
Seller in writing of such fact.  Any such exceptions not objected to by
Purchaser by the Title Objection Date, together with the standard printed
exceptions, state, county or city ad valorem taxes and/or assessments not yet
delinquent and the Leases, shall be deemed “Permitted Exceptions.”

(b)           Within two days following the Effective Date or, if such day is
not a business day, the next business day, Seller shall, to the extent not
previously provided, provide Purchaser with the an updated survey of the
Property (the “Survey”).  The Survey shall be certified to Seller and Title
Company.  Purchaser may have the Survey certified to Purchaser.  If the Survey
indicates the presence of any encroachments by or upon the Property, or other
matters which do or could materially adversely affect Purchaser’s use or
operation of the Property, and Purchaser gives Seller notice of such matters by
September 26, 2007 (the “Survey Objection Date”) (provided Purchaser receives
the Survey by September 21, 2007), such matters shall be considered Defects, and
the cure provisions set forth in Section 2.03(c) shall apply.  In the event
Purchaser does not

3


--------------------------------------------------------------------------------


receive the Survey by September 21, 2007, the Survey Objection Date shall be
extended one day for each day the delivery of the Survey is delayed.

(c)           The items described in Sections 2.03 (a) and (b) are collectively
referred to as “Title Evidence.”  If the Title Evidence discloses defects,
claims, liens, exceptions, or conditions unacceptable to Purchaser (“Defects”)
and Purchaser gives timely written notice of objections to the Defects as
required in Section 2.03(a) and/or (b) (“Defect Objections”), Seller shall have
the option, but not the obligation (other than those required to be removed as
set forth in this Agreement) to cure the same.  Seller shall have until eight
(8) days after the date of receipt by Seller of the Defect Objections or, if
such day is not a business day, the next business day, in which to indicate to
Purchaser in writing which of the Defects Seller will cure. If Seller has not
notified Purchaser in writing of Seller’s agreement to cure any Defect Objection
within such time period, Seller will be deemed to have declined to cure the
Defect Objections.  If Seller declines to so cure or remove any Defect
Objections, Purchaser shall have until the end of the Due Diligence Period to
notify Seller in writing of its election to either (i) terminate this Agreement
and neither party shall have any further liability to the other hereunder except
with respect to the obligations and indemnities set forth in this Agreement
which survive termination; or (ii) waive such requirements in which event such
Defects shall be deemed Permitted Exceptions and proceed to Settlement. In the
event Purchaser fails to give said notice, Purchaser shall be deemed to have
waived its right to terminate this Agreement in accordance with this Section
2.03 in which event such Defects shall be deemed Permitted Exceptions.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

3.01         Representations and Warranties of Seller.  The phrase “Seller’s
Knowledge” as used in this Section 3.01 means the actual knowledge of Seller’s
corporate real estate and Denver campus facilities departments and their counsel
after reasonable investigation.  Seller represents and warrants as of the
Effective Date the following:

(a)           Seller is a duly formed and validly existing entity under the laws
of the jurisdiction of its formation;

(b)           this Agreement has been duly authorized, executed and delivered by
all necessary action on the part of Seller, constitutes the valid and binding
agreement of Seller, and is enforceable against Seller in accordance with its
terms; and

(c)           the execution and delivery of this Agreement and the performance
by Seller of its obligations under this Agreement do not and will not
contravene, or constitute a default under any provisions of applicable law or
regulation or any agreement, judgment, injunction, order, decree or other
instrument binding on Seller or result in the creation of any lien or other
encumbrance on the Property.

4


--------------------------------------------------------------------------------


(d)           Seller has not received any written notice regarding any action,
any condemnation or other taking by eminent domain, any proceeding, reassessment
or special assessment or investigation pending against Seller related to the
Property, or against the Property or any part thereof, before any court or
governmental department, commission, board, agency or instrumentality (any of
the foregoing, an “Authority”), and to the Seller’s Knowledge no such actions
are threatened, except as may be specified on Exhibit G attached hereto.

(e)           Except as listed on Exhibit H, there are no contracts or
agreements in effect made by or on behalf of Seller or its agents relating to
the ownership, construction, leasing, operation, management or maintenance of
the Property, including equipment or telecommunications leases, or amendments
thereto, that would be binding on a successor owner of the Property.  To
Seller’s Knowledge, no party is in default under any of the contracts.

(f)            Except for the lease to Seller and the lease between Addison
Avenue Federal Credit Union and CH2M HILL, Inc. dated March 29, 2007 (the
“Credit Union Lease”), there are no leases or other occupancy agreements of any
kind, whether written or oral, that give any person or entity the right to use
or occupy any portion of the Property.  Seller has not delivered or received any
notice of default under the Credit Union Lease, and to Seller’s Knowledge,
neither Seller nor the credit union is in default under this lease.  Seller is
not aware of any bankruptcy, insolvency or similar proceeding affecting the
credit union.

(g)           Seller has not received any written notice from any Authority or
other third party alleging a violation of any federal, state or local laws
regulating hazardous materials or substances with respect to the Property or any
operations thereon, and to the Seller’s Knowledge there are no such violations.

(h)           The materials regarding the Property delivered to or made
available to Purchaser by Seller are, to the Seller’s Knowledge, taken as a
whole, complete copies of the materials referenced therein and Seller is not
aware of any material inaccuracies therein.

(i)            Seller is not a “foreign person” as that term is defined in
Section 1445(f) of the Code and any similar provisions of applicable state law,
and the regulations issued thereunder.

(j)            Seller has not received any written notification from an
Authority that the Property is (and Seller has no Knowledge that the Property
is) in material violation of any applicable fire, health, building, use,
occupancy or zoning laws or any other governmental regulation.

(k)           No attachments, execution proceedings, assignments for the benefit
of creditors, insolvency, or other similar proceedings are pending and served,
or, to Seller’s Knowledge, threatened, against Seller or the property.  Seller
has not made a general assignment for the benefit of creditors nor been
adjudicated a bankrupt or insolvent, nor

5


--------------------------------------------------------------------------------


has a receiver, liquidator, or trustee for any of Seller’s properties (including
the Property) been appointed or a petition filed by or against Seller for
bankruptcy, reorganization, or arrangement pursuant to the Federal Bankruptcy
Act or any similar Federal or state statute, or any proceeding instituted for
the dissolution or liquidation of Seller.

3.02         Survival of and Limitations on Seller’s Representations and
Warranties.  The representations and warranties of Seller set forth in Section
3.01 shall terminate as of Settlement.

3.03         Representations and Warranties of Purchaser.  Purchaser represents
and warrants as follows:

(a)           Purchaser is a duly formed and validly existing entity in good
standing under the laws of the jurisdiction of its formation and is duly
qualified to transact business in the jurisdiction in which the Property is
located. This Agreement has been duly authorized, executed and delivered by all
necessary action on the part of Purchaser, and constitutes the valid and binding
agreement of Purchaser, and is enforceable against Purchaser in accordance with
its terms; and

(b)           the execution and delivery of and the performance by Purchaser of
its obligations hereunder do not and will not contravene, or constitute a
default under any provisions of applicable law or regulation or any agreement,
judgment, injunction, order, decree or other instrument binding upon Purchaser
or result in the creation of any lien or other encumbrance on any asset of
Purchaser.

3.04         Covenants.  For the period from the Effective Date until the
Settlement, Seller covenants and agrees to operate, repair, and maintain the
Property in substantially the same manner as operated prior to the Effective
Date.  Seller shall not enter into any new contracts with respect to the
operation of the Property following the end of the Due Diligence Period which
are not cancelable upon 30 days notice.

ARTICLE IV

CONDITIONS PRECEDENT

4.01         Purchaser’s Conditions Precedent.  Purchaser’s obligations
hereunder are subject to the satisfaction of the following conditions precedent
and the compliance by Seller with the conveyance to Purchaser, at Settlement, of
fee simple title to the Property by special warranty deed in the form attached
hereto as Exhibit B (the “Deed”), subject only to:  (a) Permitted Exceptions;
(b) state and county or city ad valorem taxes and assessments not yet
delinquent; (c) Leases or subleases affecting the Property; and (d) such other
matters as are accepted by Purchaser prior to Settlement.  The issuance of an
owner’s title policy to Purchaser shall be conclusive evidence as to the
satisfaction of the condition set forth in this Section 4.01.

4.02         Seller’s Conditions Precedent.  Seller’s obligations hereunder are
subject to Seller purchasing the Property from the owners thereof, which
purchase shall close immediately prior to the transaction contemplated by this
Agreement.

6


--------------------------------------------------------------------------------


ARTICLE V

“AS IS” SALE

5.01         As-Is Sale.

(a)           Purchaser acknowledges and agrees that it will have been given,
before the expiration of the Due Diligence Period, a full opportunity to inspect
and investigate each and every aspect of the Property, either independently or
through agents of Purchaser’s choosing.  Purchaser’s failure to terminate this
Agreement prior to the expiration of the Due Diligence Period shall conclusively
constitute Purchaser’s approval of each and every aspect of the Property, except
as otherwise specifically provided herein.

(b)           Except as specifically set forth in Section 3.01, Purchaser
acknowledges and agrees that Seller has not made, does not make and specifically
negates and disclaims any representations, warranties, promises, covenants,
agreements or guaranties of any kind or character whatsoever, whether express or
implied, oral or written, past, present or future, of, including, but not
limited to, representations, warranties, promises, covenants, agreements or
guaranties as to, concerning or with respect to (i) the value, nature, quality,
structural integrity or condition of the Property or the Improvements,
including, without limitation, the water (including groundwater), soil
(including repairs, additions or condition thereof), geology and susceptibility
to landslides of the Property, (ii) the income to be derived from the Property,
the expenses or operations of the Property or the economics of the operation of
the Property, (iii) the suitability of the Property or any component or system
thereof or thereon for any and all activities and uses which Purchaser may
conduct thereon, (iv) the compliance of or by the Property or its operation with
any codes, laws, rules, ordinances, regulations, covenants or conditions of any
applicable governmental or quasi-governmental authority or body or of any other
person or entity, including building or zoning code requirements, (v) the
habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Property, (vi) the manner or quality of the
construction or materials, incorporated into the Property or the Improvements,
(vii) the manner, quality, status of repair or lack of repair of the Property or
the Improvements, (viii) the conformity of the Improvements to any plans or
specifications for the Property (including any plans and specifications that may
have been or which may be provided to Purchaser by Seller); (ix) the sufficiency
of any undershoring; (x) the sufficiency of any drainage; (xi) whether the
Property is located wholly or partially in any flood plain or flood hazard
boundary or similar area; (xii) the existence or non-existence of underground
storage tanks; (xiii) any other matter affecting the stability or integrity of
the Property or any buildings or improvements situated on or as part of the
Improvements; (xiv) the existence or non-existence of any mold, fungus, bacteria
and/or biological growth or biological growth factors on or at the Property;
(xv) the availability, quality, nature, adequacy and physical condition of
public utilities and services for the Property; (xvi) the potential for further
development of the Property; (xvii) the existence of vested land use, zoning or
building entitlements affecting the Property; (xviii) the quality, nature,
adequacy and physical condition of the Property or the Improvements, including
the structural elements, foundations, roofs, appurtenances, access, landscaping,
parking facilities and the electrical, mechanical, HVAC, plumbing,

7


--------------------------------------------------------------------------------


sewage, and utility systems, facilities and appliances; (xix) the zoning or
other legal status of the Property or any other public or private restrictions
on use of the Property; (xx)  the presence of any Hazardous Materials (as
defined below) on, in, under or about the Property or any nearby property; (xxi)
the condition of title to the Property; (xxii) the Leases, Service Contracts, or
other agreements affecting the Property; or (xxiii) any other matter.  Purchaser
further acknowledges and agrees that having been given the opportunity to
inspect the Property and all of the other qualities, characteristics and items
set forth in the previous sentence, Purchaser is relying solely on its own
investigation of the Property and all of the other qualities, characteristics
and items set forth in the previous sentence, and not on any information
provided or to be provided by Seller.  Purchaser further acknowledges and agrees
that any information provided or to be provided with respect to the Property was
obtained from a variety of sources and that Seller has not made any independent
investigations or verifications of such information and makes no representations
as to the accuracy or completeness of such information.  Seller is not liable or
bound in any manner by any verbal or written statements, representations or
information pertaining to the Property, or the operations thereof, furnished by
any real estate broker, agent, employee, servant or other person. PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT THE SALE OF THE PROPERTY AS PROVIDED FOR
HEREIN IS MADE ON AN “AS IS,” “WHERE IS” CONDITION AND BASIS WITH ALL FAULTS. 
IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR
NEGOTIATION TO REFLECT THAT ALL OF THE PROPERTY IS SOLD BY SELLER AND PURCHASED
BY PURCHASER SUBJECT TO THE FOREGOING.

As used in this Agreement, “Hazardous Materials” means any material, substance
or waste designated as hazardous, toxic, radioactive, injurious or potentially
injurious to human health or the environment, or as a pollutant or contaminant,
or words of similar import, under any Hazardous Materials Law (as defined
below), including, but not limited to, mold or other organic contaminants,
petroleum and petroleum products, asbestos, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive matter, medical waste, and chemicals which
may cause cancer or reproductive toxicity.  As used in this Agreement,
“Hazardous Materials Law” means any federal, state or local law, statute,
regulation or ordinance now or hereafter in force, as amended from time to time,
pertaining to materials, substances or wastes which are injurious or potentially
injurious to human health or the environment or the release, disposal or
transportation of which is otherwise regulated by any agency of the federal,
state or any local government with jurisdiction over the Property or any such
material, substance or waste removed therefrom, or in any way pertaining to
pollution or contamination of the air, soil, surface water or groundwater,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et
seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section
6901 et seq.), the Clean Water Act (33 U.S.C. Section 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. Section 300f et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801 et seq.), the Toxic Substance Control
Act (15 U.S.C. Section 2601 et seq.), and all similar state or local laws.

 

8


--------------------------------------------------------------------------------


ARTICLE VI

INDEMNIFICATION AND LIMITATION OF LIABILITY

6.01         Release and Indemnity.

(a)           Without limiting the provisions of Section 5.01, except for claims
of third parties against Purchaser or its successors or assigns, Purchaser on
behalf of itself and the Purchaser Related Parties (as defined below) waives its
right to recover from the Seller and its affiliates and their respective
managers, members, partners, directors, officers, employees and agents
(collectively the “Seller-Related Parties”), and forever releases, covenants not
to sue and discharges the Seller and the Seller Related Parties from, any and
all damages, demands, claims, losses, liabilities, penalties, fines, liens,
judgments, costs or expenses whatsoever, including attorneys’ fees and costs,
whether direct or indirect, known or unknown, foreseen or unforeseen, that may
arise on account of or in any way be connected with the condition or operation
of the Property, including, but not limited to, claims relating to the presence
of any Hazardous Materials on, in, under or about the Property, claims relating
to latent or patent construction defects, claims relating to the qualities,
characteristics and other items set forth in Section 5.01(b) and claims relating
to the failure of Seller to disclose any information with respect to the
Property.

(b)           The release set forth in Section 6.01(a), above, includes claims,
liabilities and other matters of which Purchaser is presently unaware or which
Purchaser does not presently suspect to exist which, if known by Purchaser,
would materially affect Purchaser’s willingness to enter into the release and
indemnification of the Seller-Related Parties set forth in Section 6.01(a).  In
this connection and to the fullest extent permitted by law, Purchaser hereby
agrees, represents and warrants on behalf of itself and all Purchaser Related
Parties that Purchaser realizes and acknowledges that factual matters now
unknown to it may have given or may hereafter give rise to causes of action,
claims, demands, debts, controversies, damages, costs, loses and expenses which
are presently unknown, unanticipated and unsuspected, and Purchaser further
agrees, represents and warrants on behalf of itself and all Purchaser Related
Parties that the release and indemnification set forth in Section 6.01(a) have
been negotiated and agreed upon in light of that realization and that Purchaser
on behalf of itself and all Purchaser Related Parties nevertheless hereby
intends to release, discharge and acquit the Seller-Related Parties from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses, except for any liability of Seller for any breach of
any representation or warranty set forth in Section 3.01, which shall be subject
to the limitations on liability set forth in Section 6.02.

The provisions of this Article VI shall survive the Settlement and the delivery
of the Deed.

6.02         Limitation of Liability.

(a)           Purchaser shall look solely to the assets of Seller for the
enforcement or collection of any claim against Seller in connection with this
Agreement or the

9


--------------------------------------------------------------------------------


transaction contemplated by this Agreement.  Neither any affiliate of Seller nor
any of their respective affiliates, officers, directors, employees or agents
shall have any liability to Purchaser hereunder.

(b)           Notwithstanding any provision of this Agreement or any document
delivered to Purchaser pursuant to this Agreement to the contrary, Seller’s
liability under this Agreement and/or all documents delivered to Purchaser
pursuant to this Agreement shall be limited to Purchaser’s actual damages
(excluding any punitive, consequential, exemplary or special damages) and in no
event shall Seller’s liability under this Agreement and/or all documents
delivered to Purchaser pursuant to this Agreement exceed Three Million Five
Hundred Thousand Dollars ($3,500,000.00), in the aggregate.

(c)           All representations, warranties, agreements and covenants of
Seller set forth in this Agreement will, unless specifically provided otherwise
in this Agreement, merge with the Deed and will terminate at Settlement and the
delivery of the Deed.

ARTICLE VII

SETTLEMENT

7.01         Settlement.  Closing of the transaction contemplated by this
Agreement (such action, “Settlement”) shall be held through the Escrow Agent on
September 28, 2007 or such date as the parties may otherwise mutually agree
(such date the “Settlement Date”).  Possession of the Property shall be
delivered to Purchaser at Settlement, subject only to the Permitted Exceptions.

7.02         Seller’s Deliveries.  Seller shall deliver the following (fully
executed and notarized where appropriate) to the Escrow Agent for delivery to
Purchaser at Settlement:

(a)           the Deed;

(b)           a Bill of Sale in the form attached as Exhibit C (the “Bill of
Sale”);

(c)           an affidavit in form acceptable to the Title Company sufficient to
remove any exception for mechanics’ and materialmen’s liens and parties in
possession (except Seller) and such other matters as the Title Company may
reasonably require;

(d)           an affidavit certifying that the Seller is not a foreign entity
under the Foreign Investment in Real Property Act;

(e)           a lease in the form of Exhibit D attached hereto (the “Lease”);

(f)            a memorandum of lease in the form of Exhibit E attached hereto
(the “Memorandum”);

(g)           a “Settlement Statement” mutually agreeable to the parties;

10


--------------------------------------------------------------------------------


(h)           all such other documents that are normally transferred at
Settlement in the jurisdiction in which the Property is located or are
reasonably requested by the Purchaser or its counsel or the Title Company; and

(i)            Reasonable documentation reasonably satisfactory to Purchaser
that the Credit Union Lease will become a sublease upon the Settlement.

7.03         Purchaser’s Deliveries.  Purchaser shall deliver the following
(fully executed and notarized where appropriate) to the Escrow Agent for
delivery to Seller at Settlement:

(a)           the Purchase Price by wire transfer in immediately available funds
as provided in Article I of this Agreement;

(b)           the Bill of Sale;

(c)           a Settlement Statement;

(d)           the Lease;

(e)           the Memorandum;

(f)            any other document or agreement required by this Agreement; and

(g)           all such other documents that are normally transferred at
Settlement in the jurisdiction in which the Property is located or are
reasonably requested by the Seller or, its counsel or the Title Company.

ARTICLE VIII

RISK OF LOSS; CONDEMNATION AND CASUALTY; TERMINATION RIGHTS

8.01         Risk of Loss; Condemnation and Casualty.  Until Settlement, all
risk of any loss or damage to all or part of the Property, including eminent
domain, shall be and remain on Seller. In the event that such loss or damage
shall occur, Seller shall give Purchaser written notice pursuant to this
Agreement of such loss or damage along with its estimate of the amount of the
loss or damage, within five business days of such event occurring.  In the event
of any loss due to eminent domain or damage due to casualty in which the
estimate of the loss is greater than One Million Dollars ($1,000,000.00), then
within five business days after receipt of Seller’s written notice, Purchaser,
at its option by written notice to Seller, may elect to terminate this Agreement
in which event the Deposit shall be promptly returned to Purchaser.  In the
event that Purchaser does not elect to terminate this Agreement or in the event
that the loss is One Million Dollars ($1,000,000.00) or less, Seller shall
assign to Purchaser all of its rights, title and interest to the proceeds of any
insurance or award covering such loss or damage at Settlement.

8.02         Purchaser’s Default.  AFTER THE EXPIRATION OF THE DUE DILIGENCE
PERIOD, IF THE SETTLEMENT DOES NOT OCCUR AS A RESULT OF PURCHASER’S DEFAULT
HEREUNDER, SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO TERMINATE THIS
AGREEMENT BY GIVING WRITTEN NOTICE THEREOF TO PURCHASER, WHEREUPON THE DEPOSIT
SHALL BE PAID TO SELLER AS

11


--------------------------------------------------------------------------------


LIQUIDATED DAMAGES, AS SELLER’S SOLE AND EXCLUSIVE REMEDY ON ACCOUNT OF SUCH
DEFAULT HEREUNDER BY PURCHASER; PROVIDED, HOWEVER, THAT THIS PROVISION WILL NOT
WAIVE OR AFFECT ANY PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY STATE THAT THEY
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, AND NEITHER PARTY SHALL HAVE
ANY FURTHER LIABILITY OR OBLIGATION TO THE OTHER HEREUNDER, EXCEPT FOR
PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY STATE THAT THEY SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT SELLER’S
ACTUAL DAMAGES IN THE EVENT OF PURCHASER’S DEFAULT WOULD BE EXTREMELY DIFFICULT
OR IMPRACTICABLE TO DETERMINE.  AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT,
CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE
AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD
INCUR IN SUCH EVENT.  THE PAYMENT OF THE DEPOSIT TO SELLER AS LIQUIDATED DAMAGES
UNDER THE CIRCUMSTANCES PROVIDED FOR HEREIN IS NOT INTENDED AS A FORFEITURE OR
PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.  BY PLACING
THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE
STATEMENTS MADE ABOVE, THE REASONABLENESS OF THE AMOUNT OF LIQUIDATED DAMAGES
AGREED UPON, AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO
EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS
LIQUIDATED DAMAGES PROVISION.

 

Initials:

 

 

 

 

 

 

 

 

 

 

Seller

 

Purchaser

 

 

 

8.03         Default by Seller.  If the Settlement does not occur as a result of
Seller’s default hereunder, then Purchaser shall have at its sole election
either (a) sue for specific performance of the Seller’s obligations under
Section 7.03 or (b) terminate this Agreement by giving written notice thereof to
Seller prior to or at Settlement, whereupon Seller shall pay Purchaser all of
Purchaser’s actual out-of-pocket damages not to exceed $150,000.00; provided,
however, that if Seller takes any action to impede Purchaser’s specific
performance action, Seller shall pay for all third party costs and expenses
incurred by Purchaser and all of Purchaser’s actual damages without a limit of
any kind, and the Escrow Agent shall deliver the Deposit to Purchaser.

ARTICLE IX

BROKERAGE COMMISSION

9.01         Except for Cushman & Wakefield, whose commission shall be paid by
the Seller pursuant to a separate agreement between Seller and Cushman &
Wakefield, neither Seller nor Purchaser has engaged the services of, nor is it
or will it become liable to, any real estate agent, broker, finder or any other
person or entity for any brokerage or finder’s fee, commission or other amount
with respect to the transactions described herein.  Each party shall indemnify,
defend and hold the other party harmless against all loss, liability and
expense, including reasonable attorney’s fees and costs, suffered by such other
party due to a breach of the foregoing representation, covenant, and warranty. 
This Section 9.01 shall survive Settlement and the delivery of the Deed or the
termination of this Agreement.

12


--------------------------------------------------------------------------------


ARTICLE X

ESCROW AGREEMENT

10.01       Investment and Use of Funds; Fee.  Upon receipt of counterparts of
this Agreement executed by the Purchaser and the Seller and  the Deposit, the
Escrow Agent shall promptly (a) invest the Deposit in government insured
interest-bearing accounts satisfactory to Purchaser, (b) evidence its receipt
and investment of the Deposit by executing the counterparts of the Agreement,
and (c) provide Purchaser and Seller with fully executed counterparts of this
Agreement.  The Escrow Agent shall not commingle the Deposit with any funds of
the Escrow Agent or others.

10.02       Termination of Escrow.  Subject to Section 1.02(a), upon not less
than five business days prior written notice to the Escrow Agent and the other
party, Escrow Agent shall deliver the Deposit to the party requesting the same;
provided, however, that if the other party shall, within said five business day
period, deliver to the requesting party and the Escrow Agent a written notice
that it disputes the claim to the Deposit, Escrow Agent shall retain the Deposit
until it receives written instructions executed by both Seller and Purchaser as
to the disposition and disbursement of the Deposit, or until ordered by final
court order, decree or judgment, which is not subject to appeal, to deliver the
Deposit to a particular party, in which event the Deposit shall be delivered in
accordance with such notice, instructions, order, decree or judgment.

10.03       Interpleader.  Seller and Purchaser mutually agree that in the event
of any controversy regarding the Deposit, unless mutual written instructions are
received by the Escrow Agent directing the Deposit’s disposition, the Escrow
Agent shall not take any action, but instead shall await the disposition of any
proceeding relating to the Deposit or, at the Escrow Agent’s option, the Escrow
Agent may interplead all parties and deposit the Deposit with a court of
competent jurisdiction in which event the Escrow Agent may recover all of its
court costs and reasonable attorneys’ fees.  Seller or Purchaser, whichever
loses in any such interpleader action, shall be solely obligated to pay such
costs and fees of the Escrow Agent, as well as the reasonable attorneys’ fees of
the prevailing party in accordance with the other provisions of this Agreement.

ARTICLE XI

MISCELLANEOUS

11.01       Notice.  Any notice, consent or approval required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given upon (a) hand delivery, (b) one business day after being deposited with a
reliable overnight courier service, with receipt acknowledgment requested, (c)
upon receipt if transmitted by confirmed facsimile, or (d) three business days
after deposit if deposited in the United States mail, registered or certified
mail, postage prepaid, return receipt required, and addressed as follows:

IF TO PURCHASER:

 

c/o Wells Real Estate Funds
6200 The Corners Parkway
Norcross, Georgia 30092



 

13


--------------------------------------------------------------------------------


 

Attn:

 Joe Oglesby
Senior Vice President - Acquisitions

 

Fax No.: 770-243-8510

 

WITH A COPY TO:

 

DLA Piper US LLP
153 Townsend Street
Suite 800 San Francisco, California 94107

 

Attn:

 Stephen A. Cowan

 

Fax No.: 415-659-7500

 

IF TO SELLER:

 

CH2M Hill, Inc.
9191 S. Jamaica Street
Englewood, CO 80112



Attn:

John H. Degnan III

 

 

Director - Corporate Real Estate

 

Fax No.: 720-286-8042

 

WITH A COPY TO:

 

CH2M Hill, Inc.
9191 S. Jamaica Street
Englewood, CO 80112

 

Attn:

Benjamin M. Chin

 

 

Corporate Counsel

 

Fax No.: 720-286-9204

 

or such other address as either party may from time to time specify in writing
to the other.

11.02       Assignment; Successors and Assigns.  Except as otherwise provided in
Section 11.11, Purchaser may not assign its rights hereunder without the prior
written consent of Seller. No assignment shall release Purchaser from liability
hereunder.  All rights and obligations of Seller and Purchaser under this
Agreement shall inure to and be binding on their respective successors and
assigns.

11.03       Severability.  If any provision of this Agreement shall be in
violation of any applicable law or unenforceable for any reason, the invalidity
or unenforceability of any provision shall not invalidate or render
unenforceable any other provision  hereof, which other provisions shall remain
in full force and  effect.

11.04       Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the transactions contemplated hereby
and supersedes all prior discussions, understandings, agreements and
negotiations between the parties hereto.

11.05       Modification.  This Agreement may be modified only by a written
instrument duly executed by the Purchaser and Seller hereto.  Any modification
to Article X must be by a written instrument also executed by Escrow Agent.

11.06       Incorporation by Reference.  All of the exhibits attached to this
Agreement are by this reference incorporated herein and made a part hereof.

14


--------------------------------------------------------------------------------


11.07       Time is of the Essence.  Time is of the essence with respect to
every provision of this Agreement.

11.08       No Presumption.  The parties acknowledge that each party and its
counsel have participated in the negotiation and preparation of this Agreement. 
This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing the Agreement to be
drafted.

11.09       Days.  If any action is required to be performed, or if any notice,
consent or other communication is given, on a day that is a Saturday or Sunday
or a legal federal holiday, such performance shall be deemed to be required, and
such notice, consent or other communication shall be deemed to be given, on the
first business day following such Saturday, Sunday or legal holiday. Unless
otherwise specified herein, all references herein to a “day” or “days” shall
refer to calendar days and not business days.  A “business day” shall mean any
day other than a Saturday, Sunday or legal federal holiday.

11.10       Applicable Law.  This Agreement shall be construed, performed and
enforced in accordance with the laws of the jurisdiction in which the Property
is located.

11.11       Like-Kind Exchange.  Each of Purchaser and Seller reserves the right
to assign its rights under this Agreement (but without release of its
obligations herein) to a third party who may purchase or sell and thereafter
exchange the Property in accordance with the provisions of Section 1031 of the
Internal Revenue Code of 1986, as amended.  Such exchange shall be accomplished
at no additional expense or delay to the other party and each party agrees to
indemnify the other against any claims or liabilities resulting solely from such
party structuring the transaction as an exchange, rather than a direct purchase.

11.12       Confidentiality.  Purchaser shall keep confidential the existence
and terms of this Agreement and all documents, items, materials, data and
information furnished or otherwise made available by Seller pursuant to this
Agreement, and in the event this Agreement is terminated for any reason other
than consummation of the transaction contemplated hereby at Settlement,
Purchaser shall immediately return to Seller all such documents, items and
material furnished or otherwise made available by Seller, including all copies
thereof made by Purchaser; provided, however, these obligations shall terminate
at the Settlement.  As used herein, the term “keep confidential” shall mean that
Purchaser shall not disclose or publish the data and information to any person
or entity other its officers, directors, lenders, attorneys or accountants
involved in the negotiation and consummation of this transaction.  Purchaser
hereby agrees to indemnify and defend Seller and hold Seller harmless against
any injury, loss or damage suffered by Seller as a result of any breach of this
confidentiality provision, which indemnity shall survive Settlement or the
termination of this Agreement.  Notwithstanding the foregoing, the information
provided under the Confidentiality Agreement between Wells Real Estate Funds and
CH2M Hill Companies, Ltd. dated August 27, 2007 shall be governed under the
terms of such Agreement  (including survival of its terms after the Settlement
Date) and shall expire in accordance with its terms.

11.13       Counterparts.  To facilitate execution, this Agreement may be
executed in as many counterparts as may be required.  It shall not be necessary
that the signatures on behalf of

15


--------------------------------------------------------------------------------


all parties appear on each counterpart hereof.  All counterparts hereof shall
collectively constitute a single agreement.  Signatures to this Agreement may be
transmitted by facsimile and such signatures shall be deemed to be originals.

11.14       No Personal Liability.  Notwithstanding anything appearing to the
contrary in this Agreement, or any other document executed in connection with
the transactions contemplated hereby, neither party hereto shall be entitled to
enforce the liability and obligation of the other to pay, perform, and observe
the obligations contained in this Agreement by any action or proceeding against
any member, shareholder, partner, manager, director, officer, agent, affiliate,
beneficiary, trustee, or employee of the other party (or any direct or indirect
member, shareholder, partner or other owner of any such member, shareholder,
partner, manager, director, officer, agent, affiliate or employee of such party,
or any director, officer, employee, agent, manager or trustee of any of the
foregoing).

11.15       OFAC Compliance.  Each Seller and Purchaser represents, warrants and
covenants to and for the benefit of the other parties as follows for so long as
this Agreement remains in effect: (i) it if not acting, and will not act,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by any Executive Order or the United States Department of the Treasury as
a terrorist, “Specially Designated and Blocked Persons,” or other banned or
blocked person, group, entity, nation or transaction pursuant to any law, order,
rule or regulation that is enforced or administered by the Office of Foreign
Asset Control (“OFAC”) of the United States Department of the Treasury; and (ii)
it is not engaged, and will not be engaged, directly or indirectly, in any
dealings or transactions, and is not and will not be otherwise associated with,
any such person, group, entity or nation.

 [Signature Page Follows]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the parties as of the Effective Date.

 

Seller:    

CH2M Hill, Inc., a Florida corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Brian Shelton

 

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

Purchaser:    

Wells REIT II — South Jamaica Street, LLC, a
Delaware limited liability company

 

 

 

 

 

 

 

 

By: Wells Operating Partnership II, L.P.,
a Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

By: Wells Real Estate Investment Trust II, Inc., a
Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Escrow Agent:    

Chicago Title Company, an Illinois corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Schedule of Exhibits:

Exhibit A — Legal Description

Exhibit B — Form of Deed

Exhibit C — Bill of Sale

Exhibit D — Form of Lease

Exhibit E — Form of Memorandum of Lease

Exhibit F — Personal Property List

Exhibit G — List of Proceedings and Other Disclosures

Exhibit H — List of Contracts

 

17


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

Lot 1A, Block 26, Meridian Office Park Filing No. 1, 24th Amendment, Douglas
County, Colorado.  Also known as 9191 Jamaica Street (West Building) and 9193
Jamaica Street, Englewood, Colorado 80112 (South Building).

Lot 1A, Block 27, Meridian Office Park Filing No. 1, 24th Amendment, according
to the plat thereof recorded December 21, 2001 under Reception No. D1125339,
Douglas County, Colorado.  Also known as 9189 Jamaica Street, Englewood,
Colorado 80112 (North Building).

Lot 2A, Block 27, Meridian Office Park, Filing No. 1, 24th Amendment, County of
Douglas, State of Colorado. Also known as 9127 Jamaica Street, Englewood,
Colorado 80112 (East Building).

 

 

 

A-1


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF DEED

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

NAME:

ADDRESS:

ATTN:

CITY:

STATE:

ZIP:

SPECIAL WARRANTY DEED

CH2M HILL, Inc., a Florida corporation (“Grantor”), for and in consideration of
the sum of Ten Dollars ($10.00) and other valuable consideration paid to Grantor
by                             , a                              (hereinafter
called “Grantee”), the receipt and sufficiency of which are hereby acknowledged,
does hereby GRANT, SELL, CONVEY, ASSIGN and DELIVER to Grantee (1) the land
described in Annex A attached hereto and hereby made a part hereof, and (2) all
other rights, titles and interests of Grantor in and to (a) such land, (b) the
buildings and other improvements situated on such land, (c) any fixtures and
other property affixed thereto and (d) the adjacent streets, alleys and
rights-of-way (all of the property interests conveyed hereby being hereinafter
collectively referred to as the “Property”); however, this conveyance is made by
Grantor and accepted by Grantee subject to all taxes and assessments that are
liens not yet due and payable and all matters disclosed by the survey dated
[September    ,  2007] and all encumbrances of record (the  Encumbrances”).

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto belonging unto Grantee, its successors and assigns,
forever, and Grantor does hereby bind Grantor and Grantor’s successors and
assigns to warrant and forever defend all and singular the said premises unto
Grantee, its successors and assigns against every person whomsoever lawfully
claiming, or to claim the same, or any part thereof by, through or under
Grantor, but not otherwise; subject, however, to the Encumbrances. Except as
expressly set forth in the preceding sentence, Grantor makes no warranty of
title, express or implied.

Grantee hereby assumes the obligations (including any personal obligations) of
Grantor, if any, created by or under, and agrees to be bound by the terms and
conditions of, the Encumbrances to the extent that the same concern or apply to
the land or improvements conveyed by this Deed.

IN WITNESS WHEREOF, Grantor and Grantee have signed this Deed to be effective as
of                              2007.

 

B-1


--------------------------------------------------------------------------------


 

 

CH2M HILL, INC., a Florida corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Brian R. Shelton

 

 

 

Title:

Vice President and Treasurer

 

 

STATE OF

 

       §

 

 

       §

COUNTY OF

 

       §

 

This Deed was acknowledged before me this                          , 2007, by
Brian R. Shelton, Vice President and Treasurer of CH2M HILL, Inc., a Florida
corporation, on behalf of such corporation.

 

 

     Notary Public, State of

 

 

 

 

 

 

 

 

 

 

(printed name)

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

 

Annex A

LEGAL DESCRIPTION

Lot 1A, Block 26, Meridian Office Park, Filing No. 1, 24th Amendment, County of
Douglas, State of Colorado.  Also known as 9191 Jamaica Street (West Building)
and 9193 Jamaica Street, Englewood, Colorado 80112 (South Building).

Lot 1A, Block 27, Meridian Office Park, Filing No. 1, 24th Amendment, County of
Douglas, State of Colorado.  Also known as 9189 Jamaica Street, Englewood,
Colorado 80112 (North Building).

Lot 2A, Block 27, Meridian Office Park, Filing No. 1, 24th Amendment, County of
Douglas, State of Colorado.  Also known as 9127 Jamaica Street, Englewood,
Colorado 80112 (East Building).

 

B-2


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF BILL OF SALE

 

BILL OF SALE

                               , a                                  (“Grantor”),
for good and valuable consideration to Grantor in hand paid
by                                , a                                 
(“Grantee”), the receipt and sufficiency of which is hereby acknowledged, does
hereby sell and deliver to Grantee all of Grantor’s right, title and interest,
if any, in and to the Personal Property (as defined in that certain Agreement of
Purchase and Sale dated as of                , 200    between Grantor and
Grantee (the “Purchase Agreement”)).

The Personal Property is in a used condition, and Grantor is neither a
manufacturer, nor distributor of, nor dealer nor merchant in, said Personal
Property.  Grantor makes no representations, express or implied, as to the
condition or state of repair of the Personal Property, including warranties of
fitness or merchantability, it being expressly understood that the Personal
Property is being sold to Grantee in its present “AS IS, WHERE IS” condition and
with all faults.  By acceptance of delivery of the Personal Property, Grantee
affirms that it has not relied on Grantor’s skill or judgment to select or
furnish said Personal Property for any particular purpose, and that Grantor
makes no warranty that said Personal Property is fit for any particular purpose
and that there are no representations or warranties, express, implied or
statutory.

C-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the            
day of               , 200   .

Grantor:          

CH2M Hill, Inc., a Florida corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Grantee:          

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

C-2


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF LEASE

 

 

 

 

 

 

D-1


--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF MEMORANDUM OF LEASE

This memorandum of lease (the “Memo”), as of September     , 2007, is by and
between  Wells REIT II — South Jamaica Street, LLC, a Delaware limited liability
company (“Landlord”) and CH2M HILL, Inc., a Florida corporation (“Tenant”).

Recitals

A.            Landlord, pursuant to the provisions of the lease as of
September    , 2007 (the “Lease”), leased to Tenant the company campus (more
particularly described in the Lease, Exhibit A, the “Premises”) containing
office buildings located at 9127, 9189, 9191, and 9193 South Jamaica Street,
Englewood, Colorado 80112 (the “Buildings”).

B.            The provisions of said Lease specify that the Commencement Date of
September     , 2007.

NOW, THEREFORE, in consideration of the covenants and provisions in this Memo,
and other good and valuable consideration, the sufficiency of which Landlord and
Tenant hereby acknowledge, Landlord and Tenant agree:

1.             Confirmation of Defined Terms.  All terms previously defined and
capitalized in the Lease shall hold the same meaning for the purposes of this
Memo.

2.             Confirmation of Commencement Date and Term.  The Commencement
Date is hereby confirmed to be September   , 2007, and the Term is hereby
confirmed from and including September     , 2007, to and including
                          , 2017.

Landlord and Tenant have duly executed this document as of the above day and
year.

Landlord:
Wells REIT II — South Jamaica Street, LLC, a Delaware limited liability company

 

Tenant:
CH2M HILL, Inc.

 

 

 

 

By: Wells Operating Partnership II, L.P., a
Delaware limited partnership, its sole member

 

By:

 

 

 

Print Name:

 

By: Wells Real Estate Investment Trust II, Inc., a

 

Title: 

 

Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

E-1


--------------------------------------------------------------------------------


EXHIBIT F

PERSONAL PROPERTY LIST

1.             all equipment and fixtures permanently attached to the buildings
(including all mechanical, HVAC, electrical, plumbing, life safety and security
systems and their associated equipment and components in place), but excluding
furniture, cafeteria/kitchen equipment and improvements, data center equipment
and improvements, fixtures and equipment owned or leased by the tenant and all
voice and data systems.

2.             spare or replacement parts for building equipment in inventory at
lease expiration as extended.

3.             exterior courtyard furniture.

 

 

 

F-1


--------------------------------------------------------------------------------


EXHIBIT G

LIST OF PROCEEDINGS AND OTHER DISCLOSURES

None.

 

 

 

G-1


--------------------------------------------------------------------------------


EXHIBIT H

LIST OF CONTRACTS

None.

 

 

 

 

 

H-1


--------------------------------------------------------------------------------